DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-13 are rejected.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  There is no structural relationship between the inlet shutoff valve, the outlet shutoff valve and the relief valve, with the rest of the claimed elements.  It is not clear in the claim where the inlet shutoff valve, the outlet shutoff valve and the relief valve are located with respect to the rest of the claimed elements.
Claim 1 recites the limitation "the connection element" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the space" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the second inlet chamber" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the portion" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the fuel inlet port" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the edge" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the flange" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the first end" in 20.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 2 recites the limitation “(relative to the longitudinal axis of the conduit element)” in line 21.  This limitation is between parenthesis and it is indefinite.
Claim 2 recites the limitation "the longitudinal axis" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the first end" in line 27.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the face" in line 33.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the flange plate" in line 33.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the one or more first fuel apertures" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the apertures" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the first fuel apertures" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the biasing means" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the connection element" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the connection element" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the second outlet chamber" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 5 recites the limitation “a first and one or more second outlet chamber”.  It is not clear what applicant intends to claim.
Claim 5 recites the limitation "the first outlet chamber aperture" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the fuel outlet port" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the aperture closure means" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the second outlet chamber apertures" in line 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the biasing means" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the biasing means" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the biasing means" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the first and second fuel apertures" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the biasing means" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “a fuel filter” in line 3.  It is not clear if this is a second filter or if it is the filter claimed in claim 1.  The Examiner suggests to claim --the fuel filter-- instead.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of co-pending Application No. 17/210,692 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 of copending application 17/210,692 substantially correspond to claims 1-13 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/210,721 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of copending application 17/210,721 substantially correspond to claims 1-13 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/239,843 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 of copending application 17/239,843 substantially correspond to claims 1-13 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/554,866 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 of copending application 17/554,866 substantially correspond to claims 1-13 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and double patenting rejections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: Claim 1 would be allowed because the prior art of record does not show or suggest a fuel filter having a connector element fixed to the manifold, and a filter bowl reversibly fixed to the connector element; wherein the filter bowl is adapted to reversibly receive a filter element and is so configured that when the filter element is located within the filter bowl and the filter bowl attached to the connection element the filter element divides the space defined by the connector element and filter bowl into an inlet filter chamber and an outlet filter chamber; wherein an inlet shutoff valve is biased by an inlet shutoff valve biasing means into a closed configuration which prevents fuel flowing along an inlet passage when the filter bowl is not connected to the connection element; wherein connection of the filter bowl to the connection element causes the inlet shutoff valve to be impelled into an open configuration which allows fuel to flow along the inlet passage; wherein the outlet shutoff valve is biased by an outlet shutoff valve biasing means into a closed configuration which prevents fuel flowing along the outlet passage; the outlet shutoff valve is configured to move into an open configuration which allows fuel to flow along the outlet passage when fuel immediately upstream of the outlet shutoff valve reaches a predetermined pressure, in combination with the remaining limitations in the claim.  Dworatzek et al. (US 7,744,758) and Sann et al. (US 5,560,824) teach filter devices having a check valve (shutoff valve) at the inlet and outlet, the outlet check valve is impelled into an opened configuration when the housing is connected to a head; however, they lack, among other things, the inlet and outlet shutoff valves having biasing means and wherein connection of the filter bowl to the connection element causes the inlet shutoff valve to be impelled into an open configuration which allows fuel to flow along the inlet passage, since the inlet shutoff valves of the references open due to flow of fluid and not due to connection/installation and it would have not been obvious to modify because there is no reason or suggestion to do so and the devices would not operate as intended.
	Claims 2-13 are allowed due to their dependency on claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778